ICJ_172_ApplicationCERD_QAT_ARE_2019-06-14_ORD_01_NA_03_FR.txt. 378



      OPINION INDIVIDUELLE DE M. LE JUGE ABRAHAM



    Accord avec le dispositif de l’ordonnance — Réserves quant au traitement par la
Cour de la question de la « compétence prima facie » — Cour n’étant pas tenue de
traiter cette question dès lors que les autres conditions nécessaires à l’indication de
mesures conservatoires ne sont pas remplies — Distinction entre la compétence que
tient la Cour de l’article 41 du Statut pour connaître d’une demande de mesures
conservatoires et sa compétence pour connaître de l’instance principale — Cour
n’ayant d’autre choix en l’espèce que de conclure à sa compétence prima facie —
Réserves quant aux motifs du rejet des deux premières demandes — Définition
trop restrictive de l’objet de la procédure des mesures conservatoires — Exclusion
injustifiée de la protection provisoire des droits procéduraux d’une partie dans
l’instance judiciaire elle-même — Droits procéduraux des Emirats arabes unis
n’étant en l’espèce exposés à aucun risque de préjudice irréparable.

   1. J’ai voté en faveur du rejet par la Cour des demandes de mesures
conservatoires présentées par les Emirats arabes unis, et je n’ai pas le
moindre doute sur le fait que ces demandes étaient vouées à l’échec.
   Cependant, quant aux motifs par lesquels la présente ordonnance justi-
ﬁe le rejet desdites demandes, je souhaiterais exprimer ici quelques réserves
et introduire quelques nuances.
   2. Les observations qui suivent porteront sur deux points : la manière
dont l’ordonnance traite la question de la « compétence prima facie » ; les
raisons pour lesquelles l’ordonnance déclare les deux premières demandes
dépourvues du fondement.


                      I. La « compétence PRIMA FACIE »

  3. La question de la « compétence prima facie » est traitée, brièvement,
aux paragraphes 15 et 16 de l’ordonnance. Après avoir rappelé qu’elle ne
peut indiquer des mesures conservatoires que s’il existe prima facie une
base de compétence lui permettant de connaître du fond de l’aﬀaire et
précisé qu’il en allait ainsi que la demande de mesures conservatoires
émane de la partie demanderesse au principal ou de la partie défenderesse
(par. 15), la Cour se réfère à son ordonnance du 23 juillet 2018 rendue,
sur la demande du Qatar, en la même aﬀaire, dans laquelle elle a conclu
à l’existence d’une telle « compétence prima facie », et ajoute qu’elle « ne
voit aucune raison de revenir sur cette conclusion dans le contexte de la
présente demande » (par. 16).
  4. Je pense que, en s’exprimant ainsi, la Cour en a dit soit trop, soit pas
assez.
  5. Elle aurait pu en dire moins. En eﬀet, la Cour n’était pas tenue, à
mon avis, de traiter la question de la « compétence prima facie » dans le

21

379           application de la ciedr (op. ind. abraham)

contexte de la présente ordonnance, dès lors qu’elle constatait, ce qu’elle
a fait dans les paragraphes suivants, que les autres conditions (ou cer-
taines des autres conditions) nécessaires pour que soient ordonnées les
mesures demandées n’étaient pas réunies. Lorsqu’il existe des conditions
cumulatives pour qu’une demande soit accueillie, il suﬃt que l’une d’entre
elles ne soit pas remplie pour rendre inutile l’examen des autres. Ici,
puisque les Emirats arabes unis ne démontraient pas l’existence de droits
plausibles qui eussent appelé une protection provisoire sous la forme des
deux premières mesures demandées, et que les troisième et quatrième
mesures devaient être rejetées par voie de conséquence, pour les raisons
que précise l’ordonnance, il n’était nul besoin de se prononcer sur le point
de savoir si les autres conditions auxquelles est subordonné le prononcé
de mesures conservatoires, parmi lesquelles la « compétence prima facie »,
étaient ou non satisfaites (de ce que cette condition particulière est rem-
plie en l’espèce, l’ordonnance ne tire aucune conséquence, puisqu’elle
rejette les demandes dans son dispositif dans les mêmes termes qu’elle
aurait employés dans tous les cas).
   6. Mais peut-être faut-il ici dissiper une confusion qu’il est assez facile
de commettre.
   7. Il est clair qu’un juge ne peut statuer sur une demande (pour l’ac-
cueillir ou la rejeter) que s’il possède un titre de compétence lui permet-
tant d’en connaître. La Cour a souvent rappelé qu’il lui appartenait
toujours de s’assurer de sa compétence, au besoin d’oﬃce, avant tout exa-
men au fond d’une demande. Elle doit donc être compétente pour statuer
sur une demande de mesures conservatoires, pour pouvoir décider si cette
demande remplit ou non les conditions lui permettant d’être accueillie.
   8. Mais on aurait tort de confondre cette question avec celle de la
« compétence prima facie ». Cette dernière notion est employée, dans la
jurisprudence de la Cour, non pas aux ﬁns d’établir si la Cour est compé-
tente pour connaître de la demande de mesures conservatoires, mais aux
ﬁns de rechercher si elle est compétente pour connaître de l’instance prin-
cipale : il faut et il suﬃt qu’elle ait compétence prima facie à cet eﬀet, et à
cet égard elle se référera à la base de compétence (ou aux bases de compé-
tence) invoquée(s) au soutien de la demande principale.
   9. La compétence de la Cour pour connaître d’une demande de mesures
conservatoires, quant à elle, ne découle pas de la base de compétence
invoquée dans l’instance au fond (ici l’article 22 de la convention interna-
tionale sur l’élimination de toutes les formes de discrimination raciale (la
CIEDR)). Elle est fondée directement sur l’article 41 de son Statut qui lui
donne le pouvoir, dès lors qu’elle a été saisie d’une aﬀaire, d’indiquer aux
parties quelles mesures conservatoires devraient être mises en œuvre aﬁn
de préserver les droits de chacun.
   Il s’agit là d’une base de compétence tout à fait autonome par rapport
à celle qui est invoquée, par la partie demanderesse ou par les deux par-
ties, dans le cadre de l’instance principale.
   10. Quelle est alors la raison d’être de la notion de « compétence
prima facie » ? Elle ne vise pas à fonder la compétence de la Cour pour

22

380           application de la ciedr (op. ind. abraham)

statuer sur une demande de mesures conservatoires (compétence pour
laquelle l’article 41 du Statut suﬃt). Elle constitue plutôt l’une des condi-
tions cumulatives qui doivent être réunies pour qu’une mesure conserva-
toire soit indiquée (condition d’autant plus indispensable que, les mesures
conservatoires indiquées par la Cour étant obligatoires pour les Etats
auxquels elles s’adressent, il ne serait pas concevable que la Cour impose
à ceux-ci des obligations si sa compétence pour connaître de l’instance
principale ne présentait pas un certain degré de vraisemblance).
   Comme le dit constamment la Cour dans ses ordonnances (et elle le redit
au paragraphe 15 de la présente ordonnance), la compétence prima facie
pour connaître du fond de l’aﬀaire est une condition nécessaire pour que la
Cour puisse indiquer des mesures conservatoires (et non pas : pour que la
Cour puisse connaître d’une demande de mesures conservatoires).
   11. Si l’on envisage ainsi la « compétence prima facie » comme l’une des
conditions cumulatives nécessaires au prononcé d’une mesure conserva-
toire (et non comme la condition de la compétence de la Cour pour statuer
sur une demande de mesures conservatoires), on en déduit logiquement ce
qui suit : pour qu’une telle mesure soit ordonnée, la Cour doit établir que
toutes les conditions — y compris, d’abord, celle relative à la « compétence
prima facie » — sont satisfaites ; mais pour qu’une demande soit rejetée, il
suﬃt que l’une des conditions (par exemple le risque d’atteinte irréversible
à un droit plausible) ne soit pas remplie, et la Cour est dispensée de se
prononcer sur les autres (y compris celle relative à la « compétence
prima facie »). C’est ce que la Cour aurait pu faire en l’espèce.
   12. Cela étant, il n’est jamais interdit à la Cour d’introduire dans ses
décisions des motifs juridiquement superfétatoires. L’on peut comprendre
les raisons de politique judiciaire pour lesquelles elle a pris l’habitude,
dans ses ordonnances statuant sur des demandes de mesures conserva-
toires, de se prononcer d’abord, et dans tous les cas, sur la question de la
« compétence prima facie », aussi bien lorsqu’elle décide d’indiquer de
telles mesures (auquel cas elle est tenue d’établir une telle compétence
prima facie) que lorsqu’elle décide de rejeter purement et simplement la
demande sur un autre terrain (auquel cas elle pourrait se dispenser de se
prononcer sur cette question).
   13. La Cour a choisi ici, selon sa pratique habituelle, de constater que
la condition relative à la « compétence prima facie » est remplie, alors
même que la suite de l’ordonnance fait apparaître que d’autres conditions
indispensables ne le sont pas.
   14. Je ne trouverais rien à y redire si les raisons qu’elle donne au para-
graphe 16 de son ordonnance ne me paraissaient pas un peu courtes.
   15. Se référant à l’ordonnance du 23 juillet 2018 rendue en la même
aﬀaire, la Cour rappelle qu’elle a conclu, à cette occasion, qu’elle avait
prima facie compétence pour connaître de l’aﬀaire (c’est-à-dire de l’ins-
tance introduite par le Qatar contre les Emirats arabes unis) sur la base
de l’article 22 de la CIEDR et ajoute qu’elle ne « voit aucune raison de
revenir sur cette conclusion dans le contexte de la présente demande »
(voir le paragraphe 16 de la présente ordonnance).

23

381           application de la ciedr (op. ind. abraham)

   16. Je pense pour ma part que non seulement la Cour n’avait aucune
raison de revenir sur sa conclusion précédente, mais qu’elle avait une
excellente raison de ne pas la remettre en cause.
   17. Dans son ordonnance de 2018, la Cour a ordonné aux Emirats
arabes unis de mettre en œuvre certaines mesures conservatoires à la
demande du Qatar (et en vue de protéger les droits de ce dernier). Pour
parvenir à cette décision, elle a retenu sa compétence prima facie (comme
elle était tenue de le faire) pour connaître de l’aﬀaire au fond. On voit mal
comment, saisie ensuite de demandes de mesures conservatoires par la
Partie adverse, la Cour aurait pu réexaminer sa position antérieure, la
renverser, et rejeter en conséquence la demande des Emirats. Non seule-
ment une telle façon de faire aurait été peu conforme à la cohérence et à
la continuité qu’on attend de la Cour dans l’exercice de sa fonction judi-
ciaire (même si elle n’est pas juridiquement tenue de se conformer à ses
précédents, et particulièrement à ses ordonnances en indication de mesures
conservatoires, qui ne sont pas revêtues de la res judicata), mais surtout
elle aurait gravement heurté les règles du procès équitable et le principe
d’égalité entre les parties à la procédure. Une décision rejetant les
demandes des Emirats arabes unis au motif que la Cour n’avait pas com-
pétence prima facie pour connaître de l’instance principale, alors que les
mesures ordonnées en 2018 au proﬁt du Qatar, sur la base de la position
inverse, seraient demeurées en vigueur, aurait été inacceptable sur le plan
de l’équité judiciaire.
   18. Bien entendu, la Cour n’a aucunement été tentée de procéder ainsi
(et ce d’autant moins qu’aucune des Parties ne plaidait plus, à ce stade,
l’absence de compétence prima facie). Mais je regrette que la motivation
banale qu’elle a retenue au paragraphe 16 de l’ordonnance ne fasse pas
suﬃsamment apparaître que, en l’espèce, elle n’avait, en réalité, aucune
marge de choix : elle ne pouvait que se conformer à ce qu’elle avait jugé
un an plus tôt ; eût-elle même aperçu une « raison de revenir sur cette
conclusion » qu’elle n’aurait pas pu en tenir compte.


 II. Les motifs du rejet des deux premières mesures conservatoires
               demandées par les Émirats arabes unis

   19. La première mesure conservatoire demandée tendait à ce que la
Cour ordonne au Qatar de retirer la communication qu’il a soumise au
Comité pour l’élimination de la discrimination raciale (le Comité de
la CIEDR) et qui porte sur les mêmes faits que ceux qui sont soumis à
la Cour. Selon les Emirats arabes unis, l’existence de cette procédure
parallèle (devant le Comité) les plaçait en position désavantageuse
dans la procédure devant la Cour et portait atteinte à leur droit à
l’équité procédurale et à leur droit à une bonne administration de la
justice.
   La deuxième mesure conservatoire tendait à ce que la Cour ordonne au
Qatar de cesser d’entraver l’accès des citoyens qatariens au site Internet

24

382            application de la ciedr (op. ind. abraham)

mis en service par les Emirats, en exécution de l’ordonnance de la Cour de
2018, pour permettre à certains de ces citoyens d’introduire une demande
tendant à être autorisés à retourner dans les Emirats. Selon les Emirats,
le Qatar, par son comportement, compromettrait leur capacité à
mettre en œuvre les mesures conservatoires ordonnées par la Cour il y a
un an.
   20. La Cour rejette les deux demandes par une motivation qui repose
sur une formule similaire : « la première mesure demandée … ne concerne
pas un droit plausible au regard de la CIEDR » (voir le paragraphe 25 de
la présente ordonnance) ; « la deuxième mesure sollicitée … ne concerne
pas des droits plausibles des Emirats arabes unis en vertu de la CIEDR
qui nécessiteraient une protection dans l’attente de l’arrêt déﬁnitif » (voir
le paragraphe 26 de la présente ordonnance).
   Ces formules font écho à celle qu’emploie la Cour au paragraphe 18 de
l’ordonnance, lorsqu’elle énonce, en termes généraux, les conditions qui
devaient être remplies pour qu’il puisse être fait droit aux demandes des
Emirats arabes unis :
      « la Cour … doit … décider si les droits revendiqués par cet Etat, et
      dont il sollicite la protection, sont des droits plausibles, compte tenu
      de la base de compétence prima facie de la Cour en la présente
      espèce… Partant, les droits allégués doivent présenter un lien suﬃ-
      sant avec l’objet de l’instance pendante devant la Cour sur le fond de
      l’aﬀaire. »
   21. Ces formules, si on les prend à la lettre, paraissent exclure que
la procédure tendant à l’obtention de mesures conservatoires puisse être
mise en œuvre par une partie aﬁn d’obtenir la protection provisoire de
ses droits procéduraux dans l’instance judiciaire elle-même. Elles
paraissent limiter les mesures conservatoires que la Cour peut ordonner à
celles qui viseraient à la protection provisoire des droits que les par-
ties font valoir — ou peuvent faire valoir de manière plausible — dans
l’instance au fond, c’est-à-dire les droits que les parties tiennent — ou
peuvent prétendre tenir de manière plausible — de l’instrument juridique
qui constitue la base de compétence de la Cour et déﬁnit le droit substan-
tiel applicable sur le fond de l’aﬀaire (s’il s’agit d’un traité, comme en
l’espèce).
   22. Il s’agirait là d’une déﬁnition singulièrement restrictive de l’objet de
la procédure des mesures conservatoires, qui ne trouverait aucun fonde-
ment ni dans le Statut ni (mais, sur ce dernier point, j’admets qu’il existe
une certaine ambiguïté) dans la jurisprudence de la Cour.
   23. Le Statut donne à la Cour « le pouvoir d’indiquer, si elle estime que
les circonstances l’exigent, quelles mesures conservatoires du droit de
chacun doivent être prises à titre provisoire » (art. 41, par. 1). Rien, dans
la lettre pas plus que dans l’esprit du texte, n’indique que le « droit de
chacun » dont il est question ici (« the respective rights of either party »
dans la version anglaise) devrait s’entendre exclusivement des
droits qui sont en cause dans le fond de l’aﬀaire (ceux qui constituent

25

383           application de la ciedr (op. ind. abraham)

l’objet du diﬀérend), à l’exclusion des droits procéduraux que possède
chacune des parties dans le déroulement de la procédure judiciaire devant
la Cour.
   24. Il est vrai qu’en pratique, lorsqu’une partie sollicite de la Cour le
prononcé de mesures conservatoires, c’est le plus souvent pour protéger les
droits que cette partie revendique dans l’instance principale, sur la base du
droit matériel que la Cour va appliquer pour le règlement du diﬀérend.
C’est la raison pour laquelle la Cour, ayant chaque fois à l’esprit le cas
d’espèce, utilise généralement la formule qu’elle reprend ici (ou une
formule proche) : il faut que les droits revendiqués, dont la protection
provisoire est sollicitée, soient plausibles compte tenu de la base de
compétence prima facie de la Cour, c’est-à-dire qu’ils présentent un lien
suﬃsant avec l’objet de l’instance pendante devant la Cour sur le fond de
l’aﬀaire.
   25. Ce n’est toutefois pas une raison convaincante pour exclure, par
principe, des mesures conservatoires visant à protéger un autre type de
droits : le droit à l’équité de la procédure, le droit à l’égalité des armes, le
droit à une bonne administration de la justice, qui peuvent aussi
— quoique exceptionnellement — être mis en cause par le comportement
d’une partie à l’égard d’une autre partie. Il est vrai que, dans certains cas,
des situations dans lesquelles de tels droits risqueraient d’être atteints de
façon irréparable au détriment d’une partie pourraient être traités par la
Cour de façon adéquate, au besoin proprio motu, sur la base de son pou-
voir général de direction du procès. Ce n’est cependant pas suﬃsant pour
écarter la voie des mesures conservatoires ouverte pour la protection des
« droits de chacun » par l’article 41 du Statut. Il en va d’autant plus ainsi
que, si l’on conçoit bien que la Cour a les pouvoirs nécessaires pour faire
au besoin échec, sans recourir aux mesures conservatoires, au comporte-
ment d’une partie qui dans le déroulement de la procédure judiciaire por-
terait atteinte aux droits procéduraux de l’autre partie, il n’en va pas de
même lorsqu’une telle atteinte résulte du comportement extrajudiciaire
d’une partie, c’est-à-dire d’un acte extérieur à la procédure judiciaire elle-
même. En pareil cas, le recours à la procédure des mesures conservatoires
est le seul moyen eﬃcace ouvert à l’autre partie aﬁn de préserver ses
droits. Un tel cas serait-il en pratique tellement rare qu’il se rapprocherait
de l’hypothèse d’école ? Il n’en faudrait pas moins le réserver.
   26. Dans sa déclaration jointe à l’ordonnance du 23 janvier 2007
rendue, sur une demande de mesures conservatoires présentée par la par-
tie défenderesse, en l’aﬀaire relative à des Usines de pâte à papier sur le
fleuve Uruguay (Argentine c. Uruguay), mon estimé collègue le juge
Buergenthal avait déjà démontré avec clarté qu’il existait deux types de
mesures conservatoires : celles qui procèdent « d’une nécessité urgente liée
au risque de préjudice ou de dommage irréparable pesant sur les droits
objets d’un diﬀérend relevant, prima facie, de sa compétence » (mesures
conservatoires, ordonnance du 23 janvier 2007, C.I.J. Recueil 2007 (I),
p. 21, par. 3) ; celles qui visent à « empêcher une partie à un diﬀérend dont
elle est saisie d’inﬂuencer ou d’entraver la procédure judiciaire par

26

384           application de la ciedr (op. ind. abraham)

des méthodes coercitives extrajudiciaires, sans rapport avec les droits spé-
ciﬁques en litige et tendant, ou sciemment destinées, à saper la bonne
administration de la justice dans une aﬀaire en cours » (C.I.J.
Recueil 2007 (I), p. 22-23, par. 6).
   Je ne peux que renvoyer le lecteur à la démonstration de mon prédéces-
seur.
   27. Pour en revenir à la présente espèce, j’estime que, si les deux pre-
mières demandes des Emirats devaient être rejetées, ce n’est pas parce que
les droits que les mesures sollicitées visaient à protéger n’étaient pas plau-
sibles « au regard de la CIEDR » (ou « en vertu de la CIEDR »). Il est vrai
que ces droits allégués — le droit à une procédure équitable et le droit à
ne pas subir d’entrave dans la mise en œuvre d’une mesure conservatoire
ordonnée par la Cour — ne découlent pas, pour les Emirats arabes unis,
de la CIEDR elle-même (en tout cas de ses dispositions substantielles) : ce
sont des droits — le premier certain, le second en revanche douteux —
que l’Etat tirerait de sa qualité de partie à la procédure judiciaire sur la
base du Statut, non des dispositions du traité dont le respect constitue
l’objet du diﬀérend. Mais ce n’est pas selon moi la bonne raison qui justi-
ﬁe le rejet des demandes.
   28. Ces demandes devaient être rejetées — et j’approuve pleinement la
Cour de l’avoir fait — pour la raison que les droits procéduraux des Emi-
rats dans l’instance judiciaire pendante devant la Cour ne sont manifeste-
ment exposés à aucun risque de préjudice irréparable du fait des
comportements du Qatar qui sont incriminés.
   D’une part, on ne voit pas en quoi l’existence d’une procédure parallèle
se déroulant devant le Comité de la CIEDR comporterait le risque d’une
rupture de l’équité de la procédure et de l’égalité des armes entre les Par-
ties devant la Cour.
   D’autre part, à supposer que le Qatar empêche les Emirats arabes unis
de mettre en œuvre une mesure conservatoire ordonnée par la Cour dans
l’intérêt du Qatar et de ses citoyens, il appartiendrait à la partie défende-
resse d’en faire la démonstration à un stade ultérieur de la procédure, si la
Cour était saisie d’une demande du Qatar tendant à ce qu’elle constate
l’absence de mise en œuvre eﬀective et complète de la mesure en cause.
D’ici là, les droits procéduraux des Emirats arabes unis sont intégrale-
ment préservés.

                                              (Signé) Ronny Abraham.




27

